 

Moody National REIT I, Inc. 10-K [mnrt-10k_123113.htm]

EXHIBIT 10.67

 

Moody National Advisor I, LLC

 6363 Woodway Drive, Suite 110

Houston, Texas 77057

  

December 30, 2013

 

Moody National Advisor I, LLC
6363 Woodway Drive, Suite 110
Houston, Texas 77057  

 

Ladies and Gentlemen:

 

Moody National Advisor I, LLC (the “Advisor”), Moody National Operating
Partnership I, L.P. (the “Operating Partnership”), Moody Realty Company, L.P.
and Moody National REIT I, Inc. (the “REIT”) are parties to that certain Amended
and Restated Advisory Agreement, dated as of August 14, 2009 (as subsequently
amended, the “Advisory Agreement”).  Capitalized terms used herein that are not
otherwise defined have the respective meanings given to them in the Advisory
Agreement.

 

1. Waiver of Reimbursable Expenses.

 

Pursuant to Section 10(a) of the Advisory Agreement, the Advisor is entitled to
reimbursement by the REIT for all of the Total Operating Expenses paid or
incurred by the Advisor in connection with the services it provides to the REIT
and the Operating Partnership pursuant to the Advisory Agreement; provided,
however, the REIT shall not reimburse the Advisor at the end of any fiscal
quarter in which Total Operating Expenses for the four consecutive fiscal
quarters then ended exceed the greater of 2% of Average Invested Assets or 25%
of Net Income for such year.  Pursuant to Section 27 of the Advisory Agreement,
the Advisor hereby irrevocably waives all expenses reimbursable to the Advisor
pursuant to the Advisory Agreement for the fiscal quarter ended December 31,
2013 (“Waiver Period”) to the extent such expenses have not been reimbursed to
the Advisor as of the date hereof.   The Advisor further acknowledges that all
expenses incurred directly by the REIT and incurred by the Advisor on the REIT’s
behalf during the Waiver Period shall be paid by the Advisor on behalf of the
REIT.

 

2. Continuing Obligation to Reimburse Organization and Offering Expenses.

 

For the avoidance of doubt, nothing herein shall constitute a waiver of the
obligation of the REIT to reimburse the Advisor and its Affiliates for
Organization and Offering Expenses.

 

 

 

 

December 30, 2013

Page 2

 

3. Ratification; Effect on Advisory Agreement.

 

(a)        Ratification. The Advisory Agreement, as amended by this letter
agreement, shall remain in full force and effect and is hereby ratified and
confirmed in all respects.

 

 

(b)        Effect on the Advisory Agreement. On and after the date hereof, each
reference in the Advisory Agreement to “this Agreement,” “herein,” “hereof,”
“hereunder,” or words of similar import shall mean and be a reference to the
Advisory Agreement as amended hereby.

 

4. Miscellaneous.

  

(a)        Governing Law. This letter agreement and the legal relations between
the parties hereto shall be construed and interpreted in accordance with the
internal laws of the State of Maryland.

 

(b)        Modification. This letter agreement shall not be changed, modified,
or amended, in whole or in part, except by an instrument in writing signed by
the parties hereto, or their respective successors or assignees.

 

(c)        Headings. The titles and headings of the sections and subsections
contained in this letter agreement are for convenience only, and they neither
form a part of this letter agreement nor are they to be used in the construction
or interpretation hereof.

 

(d)        Severability. The provisions of this letter agreement are independent
of and severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

(e)        Counterparts. This letter agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  This letter agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.  This letter agreement, to the extent signed and delivered by means
of electronic mail or a facsimile machine, shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were an original signed version thereof
delivered in person.  No party hereto shall raise the use of electronic mail or
a facsimile machine to deliver a signature or the fact that any signature was
transmitted or communicated through the use of electronic mail or a facsimile
machine as a defense to the formation or enforceability of a contract and each
party hereto forever waives any such defense.

 

 

 

 

December 30, 2013

Page 3

 



  Very truly yours,         Moody National Advisor I, LLC         By: /s/ Brett
C. Moody     Brett C. Moody     President and Chief Executive Officer

  

 

 



 

December 30, 2013

Page 4

 

Acknowledged and Agreed on the ___ day of December, 2013:

 

Moody National REIT I, Inc.           By:   /s/ Brett C. Moody   Name:   Brett
C. Moody   Title:   President           Moody National Operating Partnership I,
L.P.           By:   Moody National REIT I, Inc., its general partner          
By:   /s/ Brett C. Moody   Name:   Brett C. Moody   Title:   President          
Moody National Realty Company, L.P.           By:   /s/ Brett C. Moody   Name:  
Brett C. Moody   Title:   President  

 

 

 